DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment 
Applicant’s submission filed 06/11/2021 has been entered. 

Response to Arguments
Applicant's submission filed 06/11/2021 has been fully considered.  Applicant’s amendments to the claims have overcome the 112 rejection of record by clarifying language in claims 1, 7, and 21.  Applicant’s amendments to the claims have overcome the 103 rejection of record because none of Bowler, Cornell, or Paul teach the particular staining composition in the form of a lyophilized wafer, the particular kit components in the form of a soluble film, or a method that includes a step of sterilizing the methyl-paraben-containing staining composition with ethylene oxide.  Applicant’s amendments to the claims have overcome the double patenting rejections because none of the claims of US’001, Cornell, or Paul teach the particular staining composition in the form of a lyophilized wafer, the particular kit components in the form of a soluble film, or a method that includes a step of sterilizing the methyl-paraben-containing staining composition with ethylene oxide.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


In the claims: 
In claim 17, the phrase “causing the biofilm staining agent to fluoresce” has been replaced with the phrase --causing the staining agent to fluoresce--.  [Note, this amendment is necessary to provide unambiguous antecedent support for claimed subject matter.]


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the particular forms of the staining compositions.  Specifically, the staining composition of claim 1 is in the form of a lyophilized wafer, the staining composition within the kit of claim 17 is in the form of a soluble film, and the staining composition used during the method of claim 21 contains the preservative methyl-paraben and is terminally sterilized using ethylene oxide.  The closest prior art is Bowler et al. (of record; from IDS; WO2010/070292A1; “Bowler”).  Bowler teaches a staining composition comprising Rose Bengal.  However, the prior art provides no rationale to modify the staining composition of Bowler to the particular forms as now claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781.  The examiner can normally be reached on Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jennifer Lamberski/Primary Examiner, Art Unit 1618